      Case 1:18-cv-08653-VEC-SDA Document 180 Filed 12/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                              12/28/2020
 D George Sweigert,

                                Plaintiff,
                                                             1:18-cv-08653 (VEC) (SDA)
                    -against-
                                                             ORDER
 Jason Goodman,

                                Defendant.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       WHEREAS, on September 10, 2019, Plaintiff filed his Second Amended Complaint,

consisting of 133 substantive paragraphs (see SAC, ECF No. 88, ¶¶ 1-133); and

       WHEREAS, on March 2, 2020, I recommended that the First Claim of the SAC (see SAC ¶¶

29-67, 124) be dismissed and that the Fourth Claim of the SAC (see id. ¶¶ 111-20) be dismissed

(see R&R, ECF No. 138); and

       WHEREAS, on August 3, 2020, District Judge Caproni adopted my recommendations to

dismiss the First and Fourth Claims of the SAC (see 8/3/20 Order); and

       WHEREAS, on August 24, 2020, Plaintiff filed a motion for leave to file a “First

Supplemental Complaint” and, on September 9, 2020, filed an amended motion for the same

relief (see Pl.’s 8/24/20 Mot., ECF No. 144; Pl.’s 9/9/20 Am. Mot., ECF No. 149); and

       WHEREAS, on October 8, 2020, I ordered that the SAC was deemed supplemented only

by paragraphs 1, 39 through 45 and 47 through 50 of Plaintiff’s Verified Supplemental Complaint

that was filed at ECF No. 150 (10/8/20 Order, ECF No. 160); and

       WHEREAS, Defendant Goodman, who has appeared in this action pro se, has not

responded to the Second Amended Complaint, as supplemented; and
      Case 1:18-cv-08653-VEC-SDA Document 180 Filed 12/28/20 Page 2 of 2




       WHEREAS, the Court has “an obligation to make reasonable allowances to protect pro se

litigants from inadvertent forfeiture of important rights because of their lack of legal training,”

see Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 475 (2d Cir. 2006) (citation omitted).

       NOW, THEREFORE, it is hereby ORDERED that, no later than January 29, 2021, Defendant

Goodman shall file an answer to paragraphs 1 through 28, 69 through 110, 123, and 125 through

133 of Plaintiff’s Second Amended Complaint that was filed at ECF No. 88, as well as paragraphs

1, 39 through 45 and 47 through 50 of Plaintiff’s Verified Supplemental Complaint that was filed

at ECF No. 150.

       The Clerk of Court is respectfully requested to mail a copy of this Order to the pro se

parties.

SO ORDERED.

DATED:         New York, New York
               December 28, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge




                                                2
